
	

113 HR 5270 IH: Growing American Shipping Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5270
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Garamendi (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To promote the transportation of liquified natural gas from the United States on United States flag
			 vessels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Growing American Shipping Act of 2014.
		2.PurposeWith respect to the trade and maritime transportation of natural gas produced in the United States,
			 it is the purpose of this Act to—
			(1)enhance the national security and port safety of the United States by encouraging to the maximum
			 extent practicable the transport of liquified natural gas on United States
			 flag vessels;
			(2)maintain the technological ability of the United States shipbuilding industry to build and repair
			 vessels for the Navy and the Coast Guard by maintaining the critical
			 industrial infrastructure and skilled human workforce necessary to build
			 such vessels; and
			(3)ensure to the maximum extent practicable that all maritime personnel operating vessels transporting
			 liquified natural gas to or from the United States are credentialed by the
			 Coast Guard and qualified to hold a transportation security card.
			3.Promotion of transportation of LNG from the United States on United States flag vessels
			(a)ProgramSection 304(a) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 33
			 U.S.C. 1503 note) is amended by inserting and from before the United States.
			(b)Amendment of Deepwater Port ActSection 4(i) of the Deepwater Port Act of 1974 (33 U.S.C. 1503(i)) is amended by inserting before
			 the period the following: or that will supply liquified natural gas to be exported on United States flag vessels.
			
